DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
  Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 07-29-2022 is acknowledged. Claims 7-10, 13, 18 and 19 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4-6, claim 4 recites that the balloon “further” includes a fluid delivery element in the interior chamber of the balloon. But claim 4 depends on claim 3 which also recites a fluid delivery element in the interior chamber of the balloon. Not only is it unclear whether the fluid delivery element in claim 4 is the same or a different fluid delivery element from that in claim 3, but it is unclear which fluid delivery element the subsequent recitations of “the fluid delivery element” are referencing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman (US 2011/0112569).
Regarding claims 1, 11 and 12, Friedman discloses a method of stabilizing a left atrial appendage (LAA) of a heart comprising the steps of position a stabilization element (1020, fig. 24) of a cryoadhesion device (paragraphs [0049] and [0096]) within a pericardial space ([0052], [0162]) though subxyphoid approach ([0164]. Cryoadhesion by definition involves cooling an element to a temperature sufficient to cause cryoadhesion between the element and tissue (se e.g. [0019] regarding “capture” of tissue). The method further includes occluding the LAA with a secondary device (1030, fig. 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman in view of Asconeguy (US 2012/0109116).
Regarding claims 2-6, Friedman does not disclose many details about the stabilization element, presumably because the construction of devices which employ cryogenic temperatures is well within the level of ordinary skill in the art. Asconeguy discloses a device used to generate cryogenic temperatures (figs. 3-5) which includes a balloon with an interior chamber (38) that holds a fluid delivery element (32) that has apertures (36) which allow for the circulation of a cryogenic fluid ([0037]-[0038]) and which can be transitioned between delivery and expanded configurations ([0037]).  Asconeguy further notes that this device can be used in a wide range of procedures ([0037]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any commonly known cryogenic structure in the method of Friedman, including the cryogenic balloon elements as taught by Asconeguy, that would produce the predictable result of allowing adherence to the LAA.

Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: While cryoadhesion devices are known and atrial appendage occlusion is a common procedure the prior art does not teach or suggest the method recited by claim 14. See the parent application (now U.S. 10,398,488, which was subject to a restriction) for a discussion of the apparatus. It is noted that under normal circumstances all claims that depend from an allowable claim are also allowable but in this case claims 18 and 19 recite mutually exclusive features with those recited in claim 14 which will result in rejections under 35 U.S.C. 112(a) and (b) at the point where claims 18 and 19 are rejoined (claims 7-10 have a similar issue as they depend from claim 2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of inflatable or non-inflatable elements as cryoadhesion devices, see paragraphs [0025]-[0026] and figures 1a-2 of Markowitz (US 2012/0108953).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794